Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Lewis Lavon Jones, Appellant                          Appeal from the County Court at Law of
                                                      Panola County, Texas (Tr. Ct. No. 2013-C-
No. 06-16-00110-CR        v.                          0310). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Lewis Lavon Jones, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 24, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk